                      UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OHIO
                                  Akron Division

                                                     )
 Drips Holdings, LLC,                                )
                                                     )
                Petitioner,                          )   Case No. 5:21-mc-17 Judge Barker
                                                     )
        v.                                           )
                                                     )   Arising from Civil Action No. 1:19-cv-
 QUOTEWIZARD.COM, LLC,                               )   12235-LTS, pending in the United
                                                     )   States District Court for the District of
                Respondent.                          )   Massachusetts
                                                     )
                                                     )
                                                     )

               DRIPS HOLDING, LLC’S OPPOSITION TO PLAINTIFF’S
              LIMITED MOTION TO INTERVENE AND FOR TRANSFER

       Drips Holdings, LLC (“Drips”) respectfully requests that the Court deny Mr. Mantha’s

improper motion to intervene and to transfer QuoteWizard.com, LLC’s (“QuoteWizard”)

subpoena to the District of Massachusetts.

       Joseph Mantha, the plaintiff in the underlying Massachusetts litigation, improperly seeks

to intervene in a case involving a subpoena he did not issue. He does so after failing to pursue

records in connection with his own subpoena issued earlier in the same underlying case.

       While the factual background is detailed in Drips’ Memorandum in Support of its motion

to quash [ECF No. 1-2], it bears repeating that Mr. Mantha voluntarily abandoned his requests to

obtain this information directly from Drips, and has not sought to compel Drips to produce these

records. Instead, Mr. Mantha now asks the Court to allow him to intervene in this separate action

involving Drips’ motion to quash QuoteWizard’s subpoena for the purpose of requesting transfer

to the underlying court, despite this Court’s undeniable jurisdiction to resolve the issue. This is

unprecedented and inappropriate.



                                               -1-
       Even if intervention is permitted, the Federal Rules of Civil Procedure create a heavy

presumption that the merits of Drips’ motion to quash are properly resolved in this Court. Mr.

Mantha must demonstrate an “exceptional case” to merit transfer. He has not come close to making

that showing. Indeed, the Rules permitting subpoenaed parties to seek protection in their home

venue operate precisely to protect companies—like Drips—that might otherwise be forced to

litigate in far away venues before Courts that are hostile to their interests. In essence, Plaintiff

desires to forum shop in a manner categorically disfavored by the Rules. His request should be

rejected.

  I.   The Court Should Deny Mr. Mantha’s Motion to Intervene, as He Lacks Any Valid
       Basis to Intervene in an Action to Quash Someone Else’s Subpoena.

       Mr. Mantha’s improper motion to intervene in a narrow dispute involving a subpoena he

did not issue should be denied because (1) he cannot establish the four elements necessary to

intervene of right; (2) he has nothing to add to the instant litigation and has no claim or defense

available that could even arguably warrant discretionary intervention; and (3) he failed to attach

to his motion a pleading that sets out the claim or defense for which intervention is sought and

could not do so given that he has no available claims or defenses and no such pleading could exist.

Accordingly, Drips respectfully requests that the Court deny Mr. Mantha’s motion on this basis

and proceed to determine the merits of Drips’ motion to quash as between Drips and QuoteWizard.

       A. Mr. Mantha Does Not Satisfy the Requirements Necessary to Intervene as a
          Matter of Right.

       Federal Civil of Civil Procedure 24(a) governs intervention of right and provides, in

relevant part, that a party has the right to intervene in a case only if that party “claims an interest

relating to the property or transaction that is the subject of the action, and is so situated that

disposing of the action may as a practical matter impair or impede the movant’s ability to protect

its interest, unless existing parties adequately represent that interest.” Fed. R. Civ. P. 26(a)(2). The


                                                 -2-
Sixth Circuit requires a proposed intervenor to establish the following four factors to succeed on a

motion to intervene of right under Fed. R. Civ. P. 24(a):

        (1) the motion to intervene is timely; (2) the proposed intervenor has a substantial
        legal interest in the subject matter of the case; (3) the proposed intervenor’s ability
        to protect their interest may be impaired in the absence of intervention; and (4) the
        parties already before the court cannot adequately protect the proposed intervenor’s
        interest.

Coal. to Defend Affirmative Action v. Granholm, 501 F.3d 775, 779 (6th Cir. 2007). “[A] failure

to meet [any] one of the [four factors] will require that the motion be denied.” Id. (alterations in

original) (citation omitted). Here, Mr. Mantha fails to meet his burden of establishing three of the

four factors necessary to intervene as a matter of right.

            1. Mr. Mantha Has No Direct or Substantial Interest in this Action.

        The Sixth Circuit requires that “the applicant for intervention must have a direct and

substantial interest in the litigation, such that it is a real party in interest in the transaction which

is the subject of the proceeding.” Reliastar Life Ins. Co. v. MKP Invs., 565 F. App’x 369, 372 (6th

Cir. 2014) (internal quotation marks and citations omitted) (holding that “an applicant is not due

intervention as a matter of right where the applicant seeks only to protect the assets of a party to

the litigation in order to ensure that its own contingent claims to those assets remain valuable in

the future”). “[T]o intervene of right, a substantial legal interest must be established.” Phila. Indem.

Ins. Co. v. Youth Alive, Inc., No. 3:09CV-347-S, 2010 U.S. Dist. LEXIS 32175, at *5-9 (W.D. Ky.

Mar. 31, 2010) (finding “insufficient grounds for intervention under Rule 24(a)” where the putative

intervenor had no basis to assert a direct action and their “practical interest is, at best, contingent”);

see also Fed. R. Civ. P. 24(a).

        In the case of a motion to quash, which involves limited legal issues, the proposed

intervenor “faces a substantial burden” in establishing a substantial legal interest in the

miscellaneous action. Cf. United States v. Mich. Dep’t of Cmty. Health, No. 1:10-mc-109, 2011


                                                  -3-
U.S. Dist. LEXIS 59445, at *17 (W.D. Mich. June 3, 2011) (“Given the limited issues addressed

during a proceeding to enforce an administrative subpoena, an applicant seeking to intervene faces

a substantial burden to establish the second element under Fed. R. Civ. P. 24(a), i.e., that the

applicant has a substantial legal interest in the enforcement proceeding.”).

       Mr. Mantha has no “substantial legal interest” in this limited miscellaneous action. His

claim of a general interest “in obtaining the information” subject to the subpoena is, at best,

contingent and remote. Mr. Mantha, in fact, does not even claim an interest in this action—instead,

he claims his “interests in the Underlying Action, as a practical matter are at risk.” Mot. to Intervene

and Transfer [ECF No. 9] at 4 (emphasis added). This action involves Drips’ motion to quash a

subpoena that Mr. Mantha did not issue. The fact that Mr. Mantha lacks any interest in this

subpoena, as well as legal basis or standing to enforce the subpoena, 1 illustrates the remoteness

and insufficiency of his claimed interest.

           2. Mr. Mantha’s Claimed Interest in Obtaining Evidence Is Not Cognizable, and
              Regardless Will Not Be Impaired if He Is Not Permitted to Intervene.

       Mr. Mantha served three separate subpoenas on Drips—two for documents and one for

testimony. Even though these requests arguably sought the third-party communications at issue in

the instant subpoena, upon receipt of Drips’ well-founded objections, Mr. Mantha abandoned his

pursuit and did not move to compel. Drips Mem. in Support of Mot. to Quash [ECF No. 1-2] at 4-

5. If Mr. Mantha wishes to obtain the documents subject to the subpoena at issue in this action, the

proper course would be to seek to enforce his own subpoenas, rather than improperly trying to

piggyback on an action involving a subpoena in which he has no real interest or standing. See


       1
           Cf. Donahoo v. Ohio Dep’t of Youth Servs., 211 F.R.D. 303, 306 (N.D. Ohio 2002) (“The
law is clear, absent a claim of privilege, a party has no standing to challenge a subpoena to a
nonparty. The party to whom the subpoena is directed is the only party with standing to oppose
it.” (citation omitted)).


                                                 -4-
generally Hausauer v. Trustedsec, LLC, No. 1:20mc101, 2020 U.S. Dist. LEXIS 217812, at *14

n.6 (N.D. Ohio Nov. 20, 2020) (Barker, J.) (“Federal Rule of Civil Procedure 45 provides a

mechanism for parties to an action to obtain discovery, including production of documents and

deposition testimony, from a nonparty.”).

           3. QuoteWizard Can Adequately Protect Any Tangential Interest Mr. Mantha
              Has.

       QuoteWizard has been compelled to produce the documents at issue. QuoteWizard

attempted to obtain these documents from Drips, but given the significant burden gathering the

requested documents would entail, and the fact that the parties’ contract did not contemplate such

a production, Drips declined to do so. Drips Mem. in Support of Mot. to Quash [ECF No. 1-2] at

6-7. QuoteWizard may face contempt of court if it does not comply and produce the documents.

See Pl.’s Sur-Reply at 4, Mantha [ECF No. 170], Case No. 1:19-cv-12235-LTS-PK (Mar. 26,

2021) (claiming that “[t]he next step if QuoteWizard continues to defy the Orders of this Court is

to proceed to contempt proceedings.”). In the face of court orders and the threat of contempt,

QuoteWizard issued the subpoena to Drips, demonstrating that it “has made every effort within

the bounds of the law to obtain these records from Drips pursuant to Plaintiff’s pursuit of them.”

Def.’s Mot. for Reconsideration at 2, Mantha [ECF No. 149], Case No. 1:19-cv-12235-LTS-PK

(Mar. 5, 2021). QuoteWizard is seeking to obtain the information from Drips as contemplated by

Rule 45, and any remote interest Mr. Mantha has in obtaining this information is being protected

despite Mr. Mantha’s voluntary abandonment of his pursuit of these documents.

       In sum, Mr. Mantha has no “direct and substantial interest” in this action. To the extent he

has some remote interest, his ability to protect that interest is not impaired in the absence of

intervention, and can be adequately protected through QuoteWizard’s efforts to obtain the

information at issue. His motion to intervene should be denied.



                                               -5-
       B. Mr. Mantha Cannot Intervene on a Permissive Basis.

       Federal Rule of Civil Procedure 24(b), which governs permissive intervention, provides

that a district court may grant intervention only to “certain interested parties.” Granholm, 501 F.3d

at 784. Rule 24(b) states: “On timely motion, the court may permit anyone to intervene who . . .

has a claim or defense that shares with the main action a common question of law or fact.” Fed.

R. Civ. P. 24(b)(2) (emphasis added). Courts have recognized that “[s]ubstantially the same factors

[as those for intervention of right under Rule 24(a)(2)] are considered in determining whether to

grant an application for permissive intervention pursuant to Fed. R. Civ. P. 24(b)(2).” In re Bank

of New York Derivative Litig., 320 F.3d 291, 300 n.5 (2d Cir. 2003).

       “[I]f there is no right to intervene under Rule 24(a), it is wholly discretionary with the court

whether to allow intervention under 24(b) and even though there is a common question of law or

fact, or the requirements of Rule 24(b) are otherwise satisfied, the court may refuse to allow

intervention.” United States v. Vasi, Case Nos. 5:90 CV 1167-1168, 1991 U.S. Dist. LEXIS 21436,

at *17 (N.D. Ohio Mar. 6, 1991). “In exercising its discretion, the court must consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’ rights.” Fed R.

Civ. P. 24(b) (emphasis added).

       In determining whether transfer is appropriate, federal “have considered a number of

factors, including case complexity, procedural posture, duration of pendency, and the nature of the

issues pending before, or already resolved by, the issuing court in the underlying litigation.”

Hausauer, 2020 U.S. Dist. LEXIS 217812, at *15 (internal quotation marks and citation omitted).

Courts have also held that to be granted permissive intervention, the proposed intervenor must

show more than just being an interested party in the outcome; the intervenor must bring a unique

perspective to the suit. See, e.g., Blount-Hill v. Ohio, 244 F.R.D. 399, 404 (S.D. Ohio 2005) (“The

purpose of intervention is to represent its interest in a way that the current [parties] will, or may,


                                                -6-
not. . . . While [the proposed intervenor’s] perspective is different than that of Defendants, it has

offered nothing to indicate that its contribution will add anything of unique value…It has failed to

indicate how its unique perspective would impact upon the issues currently before the Court.

Allowing it to intervene would result only in the duplication of the efforts of the existing

Defendants and undue delay of the litigation.”).

       Here, Mr. Mantha fails to satisfy his burden of showing that permissive intervention is

appropriate. First, Mr. Mantha has no “claim or defense that shares with the main action a common

question of law or fact.” Fed. R. Civ. P. 24(b)(2). In fact, he has no claim or defense at all. As

noted above, he lacks standing to enforce Drips to comply with a subpoena that he did not issue.

He has no claims or defenses he can assert in the instant litigation, which involves Drips’ motion

to quash QuoteWizard’s subpoena. Any contribution he seeks to make here, to the extent any could

be allowed, will not add anything beyond what QuoteWizard will argue, and it will merely

duplicate QuoteWizard’s efforts to obtain this information. Finally, as described above, he lacks

any real interest in this litigation. This Court should exercise its discretion and decline to permit

Mr. Mantha to intervene.

       C. Mr. Mantha’s Motion Should Be Dismissed Because He Has Not (and Cannot)
          Meet the Pleading Requirements of Fed. R. Civ. P. 24(c).

       Regardless of whether a party seeks to intervene under Rule 24(a) or Rule 24(b), the motion

to intervene “must state the grounds for intervention and be accompanied by a pleading that sets

out the claim or defense for which intervention is sought.” Fed. R. Civ. P. 24(c). Although the

Sixth Circuit takes a permissive approach to the requirements of Rule 24(c), this is not merely a

case where the intervenor explained the legal bases of their claims or defenses and later filed the

requisite pleading. See, e.g., Providence Baptist Church v. Hillandale Comm., Ltd., 425 F.3d 309,

314-15 (6th Cir. 2005) (lack of pleading not grounds to deny intervention where motion itself



                                                -7-
explained the “claim or defense [that had] a common question of law and fact as in the main action”

and the intervenor later submitted the requisite pleading). Here, no pleading exists in which he

could set out his claims or defenses, as Mr. Mantha has no basis to assert claims or defenses in an

action to quash a subpoena he did not issue. The failure to attach a pleading (and the fact that no

such pleading could exist under the circumstances here) provides an independent additional basis

to deny Mr. Mantha’s request to intervene.

 II.   The Court Should Decline to Transfer this Action Because Mr. Mantha—Who Does
       Not Have any Authority or Standing to Request Transfer in the First Place—Cannot
       Establish the Existence of Exceptional Circumstances Required to Warrant Transfer.

       There is nothing to warrant transfer away from this Court—where Drips is located—to the

district court in Massachusetts. Quite simply, Mr. Mantha cannot establish the existence of the

“exceptional circumstances” necessary for a court to transfer, and a stranger to the subpoena should

not be permitted to dictate how and where Drips asserts its proper burden objections.

       A. Mr. Mantha Bears the Burden of Establishing “Exceptional Circumstances.”

       Under Federal Rule of Civil Procedure 45, “[a] person seeking to enforce or challenge a

subpoena must do so in ‘the court for the district where compliance is required.’” Hausauer, 2020

U.S. Dist. LEXIS 217812, at *14 n.6 (quoting Fed. R. Civ. P. 45(d)(3)(A)).

       Under Rule 45(f), a motion to quash a subpoena pending before the court in the district

where compliance is required cannot be transferred to the court from which the subpoena issued

unless (1) the non-party subject to the subpoena consents to transfer, or (2) the party seeking

transfer shows “exceptional circumstances” necessitating transfer. As courts have recognized,

“[t]he Advisory Committee Notes reinforce the notion that transfer authority is narrow.” Isola

USA Corp. v. Taiwan Union Tech. Corp., No. 15-MC-94003-TSH, 2015 U.S. Dist. LEXIS 140416,

at *5 (D. Mass. June 18, 2015) (quoting Fed. R. Civ. P. 45(f), Advisory Comm. Notes (2013)).




                                               -8-
       The burden to show “exceptional circumstances” is on the party seeking transfer, and

failure to make that showing must result in denial of the motion to transfer. Fed. R. Civ. P. 45(f),

Advisory Comm. Notes (2013); see also Hausauer, 2020 U.S. Dist. LEXIS 217812, at *15. As the

Advisory Committee Notes explain, “it should not be assumed that the issuing court is in a superior

position to resolve subpoena-related motions.” Fed. R. Civ. P. 45(f) Advisory Comm. Notes

(2013). The issuing court’s “familiarity” with the underlying action is not itself an “exceptional

circumstance,” because “[a]s a general matter, a Rule 45 subpoena-related motion will always

be resolved by a court less familiar with the underlying litigation.” Isola, 2015 U.S. Dist.

LEXIS 140416, at *10 (finding no exceptional circumstances based on issuing court’s

“familiar[ity] with the procedural and substantive aspects of the underlying patent litigation. . . .

[O]therwise the exception would swallow the rule”); see also Garden City Emples. Ret. Sys. v.

Psychiatric Sols., Inc., No. 13-238, 2014 U.S. Dist. LEXIS 8857, at *9 (E.D. Pa. Jan. 24, 2014)

(denying transfer under Rule 45(f) because the fact that the issuing court undeniably had greater

familiarity with the underlying action did not constitute an exceptional circumstance); CMB

Expert, LLC v. Atteberry, No. 3:14-MC-51-B-BN, 2014 U.S. Dist. LEXIS 72029, at *5 (N.D. Tex.

May 27, 2014).

       The 2013 Advisory Committee Notes identify limited circumstances in which transfer

may be warranted, specifically: “to avoid disrupting the issuing court’s management of the

underlying litigation, as when the court has already ruled on issues presented by the motion or

the same issues are likely to arise in discovery in many districts.” Fed. R. Civ. P. 45(f), Advisory

Comm. Notes (2013). While “[t]he prime concern [under Rule 45(f)] should be avoiding burdens

on local nonparties subject to subpoenas,” see id., the issuing party seeking to transfer a subpoena

dispute must show “exceptional circumstances” regardless of whether the non-party would be




                                                -9-
unduly burdened by transfer. See, e.g., Woods ex rel. U.S. v. SouthernCare, Inc., 303 F.R.D. 405,

407 (N.D. Ala. 2014) (“The lack of a burden imposed on the nonparty by transfer is not in itself

an exceptional circumstance and is insufficient to warrant transfer.”); see also Isola, 2015 U.S.

Dist. LEXIS 140416, at *10-11. “Transfer is appropriate only if such interests outweigh the

interests of the nonparty served with the subpoena in obtaining local resolution of the motion.”

Fed. R. Civ. P. 45(f), Advisory Comm. Notes (2013).

       Under the Rule 45(f) framework, this Court in Hausauer v. Trustedsec, LLC, 2020 U.S.

Dist. LEXIS 217812, recently declined to transfer a subpoena to the issuing court, an MDL

involving a data breach suit. The plaintiffs in the underlying MDL issued several subpoenas to

various entities, including TrustedSec, LLC, which is located in Strongsville, Ohio. Id. at *2.

TrustedSec objected on numerous grounds, including undue burden, relevance, and

proportionality, and after some back and forth, the plaintiffs ultimately moved to compel in this

Court of compliance. Id. at *3-11. This Court found that the plaintiffs “failed to demonstrate

extraordinary circumstances warranting transfer to the MDL court.” Id. at *18. In doing so, the

court rejected plaintiffs’ arguments that “transfer to the MDL court is warranted because that

court ‘is familiar with the complex issues, has a strong interest in managing its schedule, and can

better-avoid inconsistent rulings in other districts where subpoenas are pending’” because the

“narrow, fact-specific issue” in front of this Court did not “relate to any of the complex procedural

or substantive issues in the underlying MDL litigation.” Id. at *17-18.

       The court also rejected arguments regarding the risk of inconsistent rulings even though

the plaintiffs argued they intended to raise similar arguments to the MDL in spoliation briefing.

Id. at *18. Finally, this Court “agree[d] with TrustedSec that transfer would impose an undue

burden.” Id. at *19. Specifically, the court held: “[S]hould the Court transfer this dispute,




                                                - 10 -
TrustedSec will be required to defend against Plaintiffs’ Motion in the Eastern District of

Virginia. TrustedSec avers (and Plaintiffs do not contest) that this would require it to find and

hire local counsel and pay attorney’s fees associated with getting local counsel up to speed on the

instant dispute.” Id. at *19. Accordingly, the court found that the plaintiffs failed to establish

extraordinary circumstances and denied the plaintiff’s motion to transfer. Id. at *20.

       Similarly, in this case, Drips is based in Akron, Ohio, and Ohio is the only state in which

Drips maintains a physical presence. Drips Decl. ¶ 5 [ECF No. 1-4]. Drips undeniably would

suffer an undue burden if Mr. Mantha—a stranger to the dispute in front of this Court—is

permitted to dictate where and how Drips, an Ohio-based resident, can protect its interests. The

prevalence of videoconferencing due to Covid-19 does not ipso facto remove the burden on a

non-party from appearing in a foreign jurisdiction. Drips would be required to retain local counsel

in Massachusetts (a venue in which Drips’ counsel does not maintain offices), and local counsel

would have to analyze the facts and law to properly defend Drips, all at additional and duplicative

expense to Drips. See, e.g., Hausauer, 2020 U.S. Dist. LEXIS 217812, at *19 (finding undue

burden despite arguments about video conferencing during Covid-19); Platinum Props. Inv’r

Network v. AMCO Ins. Co., No. 15-mc-213-JAR-TJJ, 2015 U.S. Dist. LEXIS 137624, at *16-17

(D. Kan. Oct. 8, 2015) (finding transfer would “place additional and unnecessary burdens upon”

subpoena recipients where they “would be required to incur the expense of obtaining local

counsel, filing motions to be admitted pro hac vice, and potentially traveling to California for any

hearings on the motions”). There is no reason to let a stranger to the subpoena dictate the venue

in which an Ohio-based company should litigate its well-founded objections and thereby impose

additional unnecessary burdens on Drips.




                                               - 11 -
       Drips’ motion to quash involves narrow issues relating primarily to Drips’ burden

objections. 2 It is immaterial that the underlying court has taken up discovery motions related to

the documents at issue here—indeed, as just shown, that prior history operates in favor of Drips

seeking protection in this Court. Moreover, the underlying court has explicitly held that its “Order

does not impose any obligations on Drips” and “does not bind Drips for the obvious reason that

Drips is not before the Court.” Mantha v. QuoteWizard.com, LLC, No. 19-12235-LTS, 2021 U.S.

Dist. LEXIS 50021, at *15 (D. Mass. Mar. 16, 2021). There is no threat of an inconsistent ruling

given that the court has not, and cannot, order Drips to do anything. 3

                                          CONCLUSION

       For the foregoing reasons, and in the interest of justice, Drips respectfully requests that the

Court reject Mr. Mantha’s procedurally improper and unjustified motion, decline to let Mr. Mantha

intervene in this action and to transfer this dispute to the issuing court, and quash the overly

burdensome Subpoena.

 Date: April 6, 2021                              SQUIRE PATTON BOGGS (US) LLP

                                                  /s/Jesse L. Taylor

       2
         Although the underlying court has ordered QuoteWizard and Mr. Mantha to brief the
burden issue and has “invited” Drips “to submit its own filing,” see Mantha v. QuoteWizard.com,
LLC, No. 19-12235-LTS, 2021 U.S. Dist. LEXIS 63963, at *6 (D. Mass. Mar. 31, 2021),
respectfully, that issue is not properly before that court, nor is Drips. The burden involved is Drips’
burden, and the court has recognized that “Drips is not before the Court.” Mantha v.
QuoteWizard.com, LLC, No. 19-12235-LTS, 2021 U.S. Dist. LEXIS 50021, at *15 (D. Mass. Mar.
16, 2021). As it did in its motion to quash, Drips will submit its substantive arguments at the
appropriate time, consistent with the framework permitted by the Federal Rules and Rule 45.
       3
         Beyond the fact that the Massachusetts court has repeatedly conceded that it has no
authority over Drips, Mr. Mantha should not be permitted to pull Drips—a nonparty based in
Ohio—to a foreign court in order to take advantage of the court’s perceived hostility toward
QuoteWizard’s positions, which imply that that the court may be set to overrule Drips’ burden
objections based solely upon evidence of a completely unrelated production—made under
completely different circumstances—in a separate action. See Mantha, 2021 U.S. Dist. LEXIS
63963, at *6. Doing so would create a separate and thoroughly unfair additional burden for Drips,
which would have to dig itself out of the hole in which QuoteWizard finds itself.


                                                - 12 -
  Jesse L. Taylor (0088209)
  jesse.taylor@squirepb.com)
  SQUIRE PATTON BOGGS (US) LLP
  41 South High Street
  Columbus, OH 43215
  (614) 365-2700 (Phone)
  (614) 365-2499 (Fax)

  Eric J. Troutman (pro hac vice pending)
  eric.troutman@squirepb.com
  SQUIRE PATTON BOGGS (US) LLP
  555 South Flower Street, 31st Floor
  Los Angeles, CA 90071
  (213) 689-6510 (Phone)
  (213) 623-4581 (Fax)

  Counsel for Drips Holdings, LLC




- 13 -
                              CERTIFICATE OF SERVICE

      I certify that on April 6, 2021, the foregoing was electronically filed with this Court’s

CM/ECF System and thereby served on counsel of record.

                                           /s/Jesse L. Taylor




                                            - 14 -
